Citation Nr: 1635572	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-42 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board includes electronic files within the Veterans Benefits Management System and Virtual VA.


FINDING OF FACT

The evidence establishes that the Veteran has a current psychiatric disability related to events incurred during his active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Because the Veteran's service connection claim is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Service Connection - Legal Criteria 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359   (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2012); 38 C.F.R. 3.304(f)(1) (201); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

On July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The July 2010 amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to a veteran's, "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis

The Veteran is seeking service connection for a psychiatric disorder, which he contends is due to in-service stressors.  In particular, he claims to have posttraumatic stress disorder (PTSD) due to events occurring while he was serving onboard the U.S.S. Flint (AE-32) in the waters off the Republic of Vietnam, as well as while in Subic Bay, Philippines.  See June 2009 stressor statement.  The RO has denied this claim on the basis that the Veteran's claimed in-service stressors are unverifiable and based upon a lack of diagnosis of PTSD.  As noted in the Board's prior remand, the claim has been recharacterized as one for service connection for a psychiatric disorder in accordance with the findings in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's service treatment records are without indication of an in-service notation of symptoms or a diagnosis of any psychiatric disorders.  The November 1967 pre-entrance examination shows that he entered service in sound condition and the January 1973 exit examination shows that he separated from active service without any psychiatric abnormality.  There are no clinical records during service indicating any psychiatric care.  In fact, the Veteran does not contend that he was treated in service from such.  Rather, he contends that he experienced stress and anxiety due to certain events during service, which has resulted in a current psychiatric disability.

The Veteran's trauma is alleged to be a result of events during his service on board the U.S.S. Flint.  He contends that while steering the ship into Subic Bay as they returned from the Gulf of Tonkin in Vietnam, he saw a fighter jet take off and plunge straight into the ocean in front of them.  He reports seeing rescuers recover the pilot's helmet, which contained the pilot's disembodied head.  The Veteran reports being able to smell fuel from the jet and blood in the water.  See June 2009 and December 2009 stressor statements, and June 2014 VA examination report.

The Veteran also reported that while on board the U.S.S. Flint, they were participating in a replenishment exercise in the Golf of Tonkin with another ship, the name of which he cannot recall.  During this exercise, he reports that a cable line broke and swung and he witnessed the decapitation of a sailor on board the other ship.  See June 2009 stressor statement and June 2014 VA examination report.

The RO determined that the Veteran had not provided enough information in order to corroborate his reported stressors.  See August 2009 Formal Finding Memorandum.  In November 2009, the Veteran submitted a statement from a fellow sailor from the U.S.S. Flint.  This sailor, T.M., indicated that he was also onboard the U.S.S. Flint at the time of the incident in Subic Bay and he recalled the fighter jet crash, as well as the rescue boat recovering the pilot's helmet still containing the pilot's head.  The Board also notes the Veteran's presence on board the U.S.S. Flint is evident in his service personnel records.  The Board finds no reason to question the credibility of either the Veteran or the fellow sailor.  Their recollection of the in-service event is consistent.  Moreover, VA has conceded the Veteran's presence in hostile territory during his service aboard the U.S.S. Flint.  In particular, VA found that he served in the waters off Vietnam and was eligible for hostile fire pay during this period of time.  See August 2010 rating decision.  Thus, the Board finds that the Veteran's consistent stressor reports throughout the pendency of this claim, along with the corroborating statement from a fellow U.S.S. Flint sailor, and VA's standing finding that he was within a hostile fire territory while on this ship, work together to corroborate the Veteran's reported stressors.  

The question remains whether the Veteran has a current psychiatric disability due to the corroborated in-service stressors.  The Veteran was afforded a VA examination in June 2014.  The examiner found that the Veteran does not meet the criteria, as defined by the DSM-V, for PTSD.  However, the examiner confirmed the diagnosis of an Other Specified Stress- and Trauma-Related Disorder (OSTSRD), which was identified to include anxiety and depression.  The examiner explained that an OSTSRD diagnosis is appropriate in situations in which disturbances, including anxiety and depression, develop in response to stressors.  The examiner noted the Veteran's in-service stressors while on board the U.S.S. Flint, as well as his report of current memories from those stressors, which has led to his anxiety and depression.  The VA examiner concluded that the Veteran was exposed to stressors in service, he experiences memories of these stressors at this time, and, therefore, concluded that the OSTSRD symptoms are at least as likely as not related to the in-service incidents.

In sum, the evidence of record establishes the existence of a current psychiatric disability, characterized as OSTSRD with anxiety and depression, and establishes that this disability is as likely as not due to the claimed stressors while on board the U.S.S. Flint, which are corroborated by the record.  Because VA concedes the in-service stressor experienced by the Veteran, and because the medical evidence shows he has a psychiatric disability due to the conceded in-service events, all of the criteria for establishing service connection for a psychiatric disability have been met.  




ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


